Appeal from an order of Supreme Court, Special Term, Clinton County dismissing a writ of habeas corpus and remanding relator to the custody of the Warden of Clinton Prison. An indictment charging relator, *869Joseph Cossentino, with grand larceny in the second degree was returned by a Queens County Grand Jury on June 7, 1946. Upon arraignment relator entered a plea of not guilty to the indictment and after a trial was found guilty. Immediately thereafter on motion of the District Attorney, the indictment was amended to read “ Joseph Salvatore Cossentino ”, the full name of relator, instead of “Joseph Cossentino”. Relator was sentenced to an indeterminate term of five to ten years and is now serving the sentence. Relator’s principal contention is that he was never indicted. This is disproved by the record. The fact that the original indictment did not contain his full name is not material. His other contention, that irregularities occurred during his trial, may not properly be reviewed by habeas corpus. For aspects of relator’s previous claims see People ex rel. Cossentino v. Jackson (281 App. Div. 1055) and People v. Cossentino (279 App. Div. 1031, certiorari denied, 344 U. S. 859). Order unanimously affirmed. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.